TH:JRS/NJM
F. #2019R00984

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
                                                Case No. 21-MJ-265
 FACEBOOK ID NUMBER 1771457127
 THAT IS STORED AT PREMISES
 CONTROLLED BY FACEBOOK INC.


                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

       I, Herbert Martin, being first duly sworn, hereby depose and state as follows:


                   INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned,

maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking

company headquartered in Menlo Park, California. The information to be searched is

described in the following paragraphs and in Attachment A. This affidavit is made in

support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and

2703(c)(1)(A) to require Facebook to disclose to the government records and other

information in its possession, pertaining to the subscriber or customer associated with the

user ID.

       2.     I am a Task Force Officer with the United States Attorneys Office for the

Eastern District of New York (the “USAO”) and have been since 2020. As such, I am a

“federal law enforcement officer” within the meaning of Federal Rule of Criminal Procedure
41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly

authorized by the Attorney General to request a search warrant. I have also been a detective

with the New York City Police Department (“NYPD”) since 2006. During my tenure

working with the USAO and the NYPD, I have participated in numerous investigations of

firearms possession and have used a variety of investigative techniques, including, but not

limited to, interviews of witnesses, cooperating witnesses and confidential informants;

physical surveillance; reviews of telephone records; and reviews of social media records.

       3.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

       4.     Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of 18 U.S.C. § 922(g)(1) (felon in

possession of a firearm) have been committed by TYQUAN JACKSON. There is also

probable cause to search the information described in Attachment A for evidence of these

crimes, as described in Attachment B.

                                    PROBABLE CAUSE

   I. JACKSON’S FIREARM POSSESSION

       5.     On August 6, 2019, a grand jury sitting in the Eastern District of New York

returned an indictment charging TYQUAN JACKSON with being a felon in possession of a

firearm on or about July 6, 2019. See 19-CR-356 (ARR), Dkt. No. 11. A summary of the facts



                                               2
underlying this charge are set forth in the complaint filed in that matter, which I incorporate

herein by reference. See id., ECF Dkt. No. 1.

   II. THE SUBJECT ACCOUNT

       6.      For the following reasons, I submit that there is probable cause to believe that

JACKSON used a Facebook account with username “young.tony.378” and Facebook ID

number 1771457127 (the “Subject Account”):

       7.      On May 10, 2015, JACKSON was arrested for criminal possession of a

weapon in the Second Degree and was subsequently indicted with that and other crimes in

Kings County Supreme Court. In 2016, the Kings County District Attorney’s Office

(“KCDA”) obtained a search warrant for records relating to the Subject Account in

connection with JACKSON’s arrest. I have reviewed records of profile pictures for the

Subject Account obtained pursuant to that warrant. I recognize those photographs to

primarily be photographs of JACKSON.

               a.      On June 15, 2016, several hours prior to a scheduled motion hearing

relating to the firearms charge, a KCDA Assistant District Attorney disclosed to JACKSON

that KCDA had obtained a search warrant for the Subject Account and had recovered

photographs of firearms contained on the Subject Account. That same day, JACKSON

withdrew his motion and pleaded guilty to criminal possession of a weapon in the second

degree.

               b.      I have reviewed screenshots of the Subject Account taken on or about

November 17, 2020. One of those screenshots shows that on May 6, 2013, the user of the

Subject Account posted a picture of JACKSON as the account’s cover photo. Another

                                                 3
screenshot shows that on September 6, 2020, the user of the Subject Account posted a series

of photographs of JACKSON posing with money.

   III. EVIDENCE OF FIREARM POSSESSION ON THE SUBJECT ACCOUNT

       8.     As noted above, when KCDA executed a search warrant on the Subject

Account in 2016, the KCDA recovered several photographs of firearms and communications

regarding firearms. Such photographs and communications are also relevant to JACKSON’s

more recent firearm possession, as they demonstrate JACKSON’s access to firearms.

       9.     In addition, on November 16, 2020, in connection with the prosecution of

JACKSON for his 2019 firearms possession, the government disclosed to JACKSON that it

was aware of KCDA’s prior search warrant and had obtained an unsealing order to obtain the

return from that warrant from KCDA. According to records from Facebook, three days later,

on or about November 19, 2020, the Subject Account was deleted.

       10.    Because the Subject Account had been active since 2009, I submit that the

timing of its deletion suggests that JACKSON intentionally deleted the Subject Account (or

had someone else delete the Subject Account on his behalf, since he was incarcerated at the

time) to prevent the government from finding additional evidence of his firearm possession

on the account. I submit that this deletion therefore demonstrates consciousness on

JACKSON’s part that the Subject Account contains evidence that the government would

have been able to use to prove his 2019 firearms possession.

       11.    The government submitted a preservation request for the Subject Account on

or about November 17, 2020, and renewed that request on January 15, 2021. Based on my



                                             4
training and experience, I understand that the contents of the Subject Account can still be

obtained through a search warrant despite JACKSON’s attempt to delete the account.

   IV. TECHNICAL INFORMATION

       12.    Facebook owns and operates a free-access social networking website of the

same name that can be accessed at http://www.facebook.com. Facebook allows its users to

establish accounts with Facebook, and users can then use their accounts to share written

news, photographs, videos, and other information with other Facebook users, and sometimes

with the general public.

       13.    Facebook asks users to provide basic contact and personal identifying

information to Facebook, either during the registration process or thereafter. This

information may include the user’s full name, birth date, gender, contact e-mail addresses,

Facebook passwords, physical address (including city, state, and zip code), telephone

numbers, screen names, websites, and other personal identifiers. Facebook also assigns a

user identification number to each account.

       14.    Facebook users may join one or more groups or networks to connect and

interact with other users who are members of the same group or network. Facebook assigns

a group identification number to each group. A Facebook user can also connect directly with

individual Facebook users by sending each user a “Friend Request.” If the recipient of a

“Friend Request” accepts the request, then the two users will become “Friends” for purposes

of Facebook and can exchange communications or view information about each other. Each

Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,” which



                                               5
highlights information about the user’s “Friends,” such as profile changes, upcoming events,

and birthdays.

       15.       Facebook users can select different levels of privacy for the communications

and information associated with their Facebook accounts. By adjusting these privacy

settings, a Facebook user can make information available only to himself or herself, to

particular Facebook users, or to anyone with access to the Internet, including people who are

not Facebook users. A Facebook user can also create “lists” of Facebook friends to facilitate

the application of these privacy settings. Facebook accounts also include other account

settings that users can adjust to control, for example, the types of notifications they receive

from Facebook.

       16.       Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about

upcoming “events,” such as social occasions, by listing the event’s time, location, host, and

guest list. In addition, Facebook users can “check in” to particular locations or add their

geographic locations to their Facebook posts, thereby revealing their geographic locations at

particular dates and times. A particular user’s profile page also includes a “Wall,” which is a

space where the user and his or her “Friends” can post messages, attachments, and links that

will typically be visible to anyone who can view the user’s profile.

       17.       Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

                                                 6
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a

link to see the photo or video. For Facebook’s purposes, the photos and videos associated

with a user’s account will include all photos and videos uploaded by that user that have not

been deleted, as well as all photos and videos uploaded by any user that have that user tagged

in them.

       18.     Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also

post comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile. In addition,

Facebook has a chat feature that allows users to send and receive instant messages through

Facebook Messenger. These chat communications are stored in the chat history for the

account. Facebook also has Video and Voice Calling features, and although Facebook does

not record the calls themselves, it does keep records of the date of each call.

       19.     If a Facebook user does not want to interact with another user on Facebook,

the first user can “block” the second user from seeing his or her account.

       20.     Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

       21.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

                                                7
       22.     Each Facebook account has an activity log, which is a list of the user’s posts

and other Facebook activities from the inception of the account to the present. The activity

log includes stories and photos that the user has been tagged in, as well as connections made

through the account, such as “liking” a Facebook page or adding someone as a friend. The

activity log is visible to the user but cannot be viewed by people who visit the user’s

Facebook page.

       23.     Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the

Marketplace.

       24.     In addition to the applications described above, Facebook also provides its

users with access to thousands of other applications (“apps”) on the Facebook platform.

When a Facebook user accesses or uses one of these applications, an update about that the

user’s access or use of that application may appear on the user’s profile page.

       25.     Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user

views a Facebook profile, that user’s IP log would reflect the fact that the user viewed the

profile, and would show when and from what IP address the user did so.

       26.     Social networking providers like Facebook typically retain additional

information about their users’ accounts, such as information about the length of service

(including start date), the types of service utilized, and the means and source of any

                                               8
payments associated with the service (including any credit card or bank account number). In

some cases, Facebook users may communicate directly with Facebook about issues relating

to their accounts, such as technical problems, billing inquiries, or complaints from other

users. Social networking providers like Facebook typically retain records about such

communications, including records of contacts between the user and the provider’s support

services, as well as records of any actions taken by the provider or user as a result of the

communications.

       27.     As explained herein, information stored in connection with a Facebook

account may provide crucial evidence of the “who, what, why, when, where, and how” of the

criminal conduct under investigation, thus enabling the United States to establish and prove

each element or alternatively, to exclude the innocent from further suspicion. In my training

and experience, a Facebook user’s IP log, stored electronic communications, and other data

retained by Facebook, can indicate who has used or controlled the Facebook account. This

“user attribution” evidence is analogous to the search for “indicia of occupancy” while

executing a search warrant at a residence. For example, profile contact information, private

messaging logs, status updates, and tagged photos (and the data associated with the

foregoing, such as date and time) may be evidence of who used or controlled the Facebook

account at a relevant time. Further, Facebook account activity can show how and when the

account was accessed or used. For example, as described herein, Facebook logs the Internet

Protocol (IP) addresses from which users access their accounts along with the time and date.

By determining the physical location associated with the logged IP addresses, investigators

can understand the chronological and geographic context of the account access and use

                                                9
relating to the crime under investigation. Such information allows investigators to

understand the geographic and chronological context of Facebook access, use, and events

relating to the crime under investigation. Additionally, Facebook builds geo-location into

some of its services. Geo-location allows, for example, users to “tag” their location in posts

and Facebook “friends” to locate each other. This geographic and timeline information may

tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account

activity may provide relevant insight into the Facebook account owner’s state of mind as it

relates to the offense under investigation. For example, information on the Facebook

account may indicate the owner’s motive and intent to commit a crime (e.g., information

indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting account

information in an effort to conceal evidence from law enforcement).

       28.    Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

         INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       29.    I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

the warrant to require Facebook to disclose to the government copies of the records and other

information (including the content of communications) particularly described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,



                                              10
government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

                                        CONCLUSION

       30.     Based on the foregoing, I request that the Court issue the proposed search

warrant.

       31.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

not required for the service or execution of this warrant. The government will execute this

warrant by serving it on Facebook. Because the warrant will be served on Facebook, who

will then compile the requested records at a time convenient to it, reasonable cause exists to

permit the execution of the requested warrant at any time in the day or night.

       32.     This Court has jurisdiction to issue the requested warrant because it is “a court

of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A)

& (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).




                                                11
                                   ATTACHMENT A


                                 Property to Be Searched


       This warrant applies to information associated with the Facebook ID number

1771457127 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
                                     ATTACHMENT B

                               Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)    All contact and personal identifying information, including full name, user

              identification number, birth date, gender, contact e-mail addresses, physical

              address (including city, state, and zip code), telephone numbers, screen names,

              websites, and other personal identifiers.

       (b)    All activity logs for the account and all other documents showing the user’s

              posts and other Facebook activities;

       (c)    All photos and videos uploaded by that user ID and all photos and videos

              uploaded by any user that have that user tagged in them, including

              Exchangeable Image File (“EXIF”) data and any other metadata associated

              with those photos and videos;

       (d)    All profile information; News Feed information; status updates; videos,

              photographs, articles, and other items; Notes; Wall postings; friend lists,

              including the friends’ Facebook user identification numbers; groups and

              networks of which the user is a member, including the groups’ Facebook
              group identification numbers; future and past event postings; rejected “Friend”

              requests; comments; gifts; pokes; tags; and information about the user’s access

              and use of Facebook applications;

       (e)    All records or other information regarding the devices and internet browsers

              associated with, or used in connection with, that user ID, including the

              hardware model, operating system version, unique device identifiers, mobile

              network information, and user agent string;

       (f)    All other records and contents of communications and messages made or

              received by the user, including all Messenger activity, private messages, chat

              history, video and voice calling history, and pending “Friend” requests;

       (g)    All IP logs, including all records of the IP addresses that logged into the

              account;

       (h)    All past and present lists of friends created by the account;

       (i)    All records of Facebook searches performed by the account;

       (j)    The length of service (including start date) and the means and source of any

              payments associated with the service (including any credit card or bank

              account number);

       (k)    All records pertaining to communications between Facebook and any person

              regarding the user or the user’s Facebook account, including contacts with

              support services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government

within 14 days of issuance of this warrant.

                                               2
II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. § 922(g)(1) involving TYQUAN JACKSON

since July 6, 2019, including, for each user ID identified on Attachment A, information

pertaining to the following matters:

           (a) Photographs, video or other media portraying or discussing firearms;

           (b) Communications discussing firearms or potential motives for carrying a

              firearm;

           (c) Records indicating the identity of the person(s) who created or used the user

              ID, including records that help reveal the whereabouts of such person(s).

       This warrant authorizes a review of electronically stored information,

communications, other records and information disclosed pursuant to this warrant in order to

locate evidence, fruits, and instrumentalities described in this warrant. The review of this

electronic data may be conducted by any government personnel assisting in the investigation,

who may include, in addition to law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts. Pursuant to this warrant, the FBI

may deliver a complete copy of the disclosed electronic data to the custody and control of

attorneys for the government and their support staff for their independent review.




                                               3
